Citation Nr: 1340526	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for endometriosis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from October 1988 to March 1989 with additional service in the Army Reserves and Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the present case, it appears that the Veteran's endometriosis, a disease, had its onset in October 1992, during the Veteran's service in the Naval Reserves.  The record does not document the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA) corresponding to this period of service.  In the present case, determining the nature of the Veteran's Reserve service (ACDUTRA or INACDUTRA) at the time of the initial onset of the disability is critical because service connection for diseases, such as endometriosis, may only be established if incurred during a period of ACDUTRA.  Therefore, the RO/AMC should make an attempt to verify the dates and nature of the Veteran's service in the Naval Reserves.  

To this end, the RO/AMC should obtain the Veteran's pay stubs for her period of service in the Naval Reserves in an attempt to determine whether she was serving on ACDUTRA or INACDUTRA at any given time.  On remand, the RO should attempt to obtain these pay stubs.

Also, the Board notes that the Veteran's personnel records corresponding to her service in the Naval Reserves are not associated with the claims file, despite several attempts by the RO to procure them.  However, the record does not include a follow-up statement by a military records specialist and/or referral of the case for a formal finding on the unavailability of the service personnel records.  VBA's AJUDICATION PROCEDURE MANUAL, M21-1, Part III, chapter 4, paras. 4.28 and 4.29.  

Further, although the Veteran has asserted her service connection claim under the theory of secondary service connection, she has not received notice of the evidence and information necessary to substantiate a claim under this theory of entitlement.  This should be completed on remand.  

Finally, the January 2013 VA examination report reflects that the examiner noted medical literature stating that "[S]tress and anxiety could exacerbate the symptoms of endometriosis," yet no opinion was offered at that time concerning whether the Veteran's service-connected PTSD aggravated her endometriosis, as she has alleged.  In support of her theory of aggravation, the Veteran has submitted several medical treatise articles noting that stress may worsen symptoms of endometriosis, a point conceded by the VA examiner in the January 2013 VA examination report.  The RO sought an addendum addressing the matter of aggravation and, in a February 2013 addendum, the examiner opined that the Veteran's endometriosis was not caused or aggravated by her PTSD, stating that "[n]o documented relationship is present that would suggest a connection between the two conditions."  Because of this inconsistency, the RO/AMC must obtain an addendum opinion which adequately addresses the matter of aggravation.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a VCAA notice letter which provides an explanation as to the elements necessary to substantiate the claim for service connection for endometriosis under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit in the Naval Reserves, and any other appropriate location, to request the complete service personnel records pertaining to the Veteran's service in the Naval Reserves.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If the records are found to be unavailable, a Formal Finding of Unavailability must be produced.  M21-1, Part III, chapter 4, paras. 4.28 and 4.29.  

The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

3.  Contact the Defense Finance and Accounting Service, the National Personnel Records Center and any other appropriate repository and request the Veteran's pay stubs from the her service in the Naval Reserves.

Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

4.  Based on the information obtained from the above instructions, verify the exact dates of each period of ACDUTRA and INACDUTRA that she attended during her service in the Naval Reserves.  The RO/AMC should prepare a summary of this information and associate it with the claims file.

5.  Thereafter, transfer the Veteran's claims file to the clinician who conducted the January 2013 VA examination and provided the February 2013 addendum opinion.  After a review of the claims file, the examiner must provide a supplemental opinion addressing whether stress and/or anxiety associated with the Veteran's service-connected PTSD aggravated her endometriosis.  

In providing this opinion, the clinician must address the evidence of record which reflects that stress and anxiety may exacerbate symptoms endometriosis, to include his own statement in the January 2013 VA examination report and the medical treatise articles submitted by the Veteran.  

If the clinician who conducted the January 2013 VA examination is unavailable, another appropriate clinician may provide the requested opinion after review of the entire claims file, to include this remand.  If another examination is deemed necessary, such should be scheduled and the Veteran must be notified of the time and place of the examination.

6.  Thereafter, readjudicate the issue on appeal in light of all of the evidence of record.  If the benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


